Citation Nr: 0326334	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

1.  Entitlement to an increased evaluation for residuals of 
head trauma with headaches, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for seizures.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1962.  He had active duty for training from July 27, 
1963 to August 11, 1963.  Thereafter he had active duty that 
ended in April 1967.

This matter initially came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) of North Little Rock, Arkansas.  

The veteran has raised claims for service connection for 
anxiety and depression secondary to headache pain (see VA 
Form 21-4138 dated November 1995) and dental problems 
secondary to medication for traumatic brain disease (see VA 
From 21-4138 dated April 1997).  These issues have not been 
adjudicated and are referred to the RO for appropriate 
action.


REMAND

The veteran appeared before the undersigned at a Travel Board 
hearing at the RO in April 2003.  At that time written notice 
of the Veterans Claims Assistance Act of 2000 (VCAA) had not 
been provided.  An attempt was made to cure that defect by 
information provided at the hearing.  There was some notice 
provided of the type of evidence needed and which party would 
get which evidence.  In view of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), individual cases following, and 
recent Federal Court Cases, it appears the notice provided at 
the hearing was not adequate.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) and Paralyzed Veterans of America, et 
al., v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, 7010 (Fed. Cir. Sept. 22, 2003).  Pursuant to the DAV 
case above, the Board cannot remedy this defect.

It is also noted that there has been evidence added to the 
file since the last statement of the case on the service 
connection issue.  The RO should undertake initial review as 
to that evidence and its relationship to this issue.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should provide the appellant 
with a VCAA letter, providing complete 
notice of the development and assistance 
provisions as it pertains to the instant 
issues.  The provisions of 38 U.S.C.A. 
§ 5100 et. seq., should be provided.  It 
should also be indicated which party 
should or would obtain which evidence.

2.  The RO should review the service 
connection issue in view of the evidence 
received after the statement of the case.  
Both issues should be reviewed if 
additional evidence or argument is 
submitted by the veteran.  To the extent 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration if in 
order.

No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




